Citation Nr: 0126817	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  01-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent, denied a total rating for compensation purposes 
based on individual unemployability.  In February 2001, the 
RO denied an increased evaluation for the veteran's 
post-traumatic stress disorder (PTSD).  The veteran has been 
represented throughout this appeal by the American Legion.  


REMAND

The veteran asserts that the record supports assignment of 
both a 70 percent evaluation for his PTSD and a total rating 
for compensation purposes based on individual 
unemployability.  The national accredited representative 
advances that the most recent Department of Veterans Affairs 
(VA) psychiatric evaluations of record failed to delineate 
the specific occupational and social impairment associated 
with the veteran's PTSD.  The accredited representative 
requests that the veteran's claims be remanded to the RO so 
that the veteran can be afforded an additional VA examination 
for compensation purposes.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claims.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's claims have not been considered under the amended 
statutes.  Therefore, the claims must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In reviewing the report of the November 2000 VA examination 
for compensation purposes, the Board observes that the 
examiner commented that while "there is strong evidence to 
support the continued presence of chronic PTSD symptoms, ... he 
seems to be most affected by his nonservice-connected pension 
condition of the enucleated right eye and legal blindness 
subsequent to cataract surgery and glaucoma coupled with his 
mixed deafness."  The veteran was noted to be "unemployed 
subsequent to serious health problems."  A Global Assessment 
of Functioning (GAF) score of 45 was advanced.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given the examiner's relative lack of 
specific findings as to the impairment associated with the 
veteran's PTSD and the Court's holding, the Board finds that 
an additional VA psychiatric evaluation would be helpful in 
resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his PTSD after 1998 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after 1998 be 
forwarded for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine the current 
severity of his PTSD.  All indicated 
tests and studies should be accomplished 
and the findings should be reported in 
detail.  The examination report should 
include a full psychiatric diagnostic 
assessment including a GAF score on Axis 
V and an explanation of the significance 
of the current levels of psychological, 
social, and occupational functioning 
which support the score.  The examiner 
should specifically comment on the impact 
of the veteran's PTSD upon his industrial 
activities and employability.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner.  
The examination report should reflect 
that such a review was conducted.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to an 
increased evaluation for his PTSD and a 
total rating for compensation purposes 
based on individual unemployability.  If 
the claims are denied, the veteran and 
his accredited representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


